Citation Nr: 1550072	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  14-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease due to exposure to herbicides.

2. Entitlement to service connection for prostate cancer due to exposure to herbicides.

3. Entitlement to service connection for peptic ulcer disease.

4. Entitlement to service connection for benign tumor of the parotid gland, right neck (claimed as cancer, gland, right neck).

5. Entitlement to service connection for stomach cancer as a result of exposure to herbicides.

6. Entitlement to service connection for cancer, left forearm as a result of exposure to herbicides.

7. Entitlement to service connection for cancer, left neck as a result of exposure to herbicides.

8. Entitlement to service connection for Bell's palsy as secondary to benign tumor of the parotid bland, right neck (claimed as cancer, gland, right neck).

9. Entitlement to service connection for lung cancer.

10. Entitlement to service connection for nose cancer.

11. Entitlement to service connection for prostatitis.

12. Entitlement to a higher initial evaluation than 10 percent for mitral valve prolapse with benign irregularity.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1962 up until his retirement in June 1983.  This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
  
The AOJ must clarify with the Veteran whether based on his October 2011 statement he wants to file a claim for spina bifida benefits for a dependent child.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for service connection for ischemic heart disease, prostate cancer and other cancers is based on alleged exposure to herbicides in service,            at Korat Air Force Base in Thailand and during an alleged one-day plane stopover in the Republic of Vietnam.  

The AOJ should contact the Veteran for more information on the alleged stopover in Vietnam, and then request the Joint Services Records Research Center (JSRRC) verify the incident. See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  JSRRC confirmation of herbicide exposure in Thailand should also occur. See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Ch. 1, Sec.5 (Nov. 12, 2015).   

The claim for increased evaluation for mitral valve prolapse cannot be decided until the issue of service connection for ischemic heart disease is resolved, since this may affect how mitral valve prolapse is rated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the most recent VA outpatient treatment records.

2. Contact the Veteran and request that he provide more detailed information concerning an alleged stopover in Vietnam that he had in 1973 during a military flight, including approximate location and dates (preferably, though not required, within a 60-day timeframe), unit designation at the time, and names of any other individuals involved.

3. Then request that the JSRRC attempt to verify             the Veteran's alleged one-day stopover in Vietnam            in 1973, as the basis for herbicide exposure.

Further request JSRRC verification that the Veteran had likely herbicide exposure while stationed at Korat Air Force Base in Thailand, based on his alleged occupational duties as a Communications and Cryptographic Equipment Systems technician which he states required working next to the flight line, and so near the base perimeter where herbicides may have been used.                Take into consideration his described duties at nearby Camp Friendship and the location of his residence           and recreational facilities, which he also states were near the base perimeter.  Further consider the map of Korat Air Force Base that the Veteran has provided to demonstrate that he was located near the base perimeter (to the extent this is an accurate representation of the site).

4. If there is confirmation of likely herbicide exposure, then conduct VA examination by an oncologist to determine whether any of the claimed cancerous conditions are due to service, including the herbicide exposure.  Also identify any cancerous conditions that might have metastasized from a condition originally linked to herbicide exposure.  (Note:  Examination is unnecessary for any condition for which presumptive service connection based on herbicide exposure is already available.)

If herbicide exposure is not corroborated, then schedule the Veteran anyway for an examination on whether claimed prostatitis was directly incurred in military service. 
	
5. Review the claims file.  If any directives specified in this remand have not been implemented, proper corrective action must be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. Then readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his attorney           must be provided with a Supplemental Statement of the Case (SSOC) and opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

